Citation Nr: 0030167	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for a 
paranoid-type schizophrenic reaction, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran had active service from March 1968 to August 
1970.  This appeal 


comes to the Board of Veterans' Appeals (Board) on appeal 
from a June 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which, in pertinent part, 
denied an increased evaluation for the veteran's 
paranoid-type schizophrenic reaction.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim to the 
Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The veteran may have submitted an informal claim of 
entitlement to total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (1999).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue of the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability is referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's paranoid-type schizophrenic reaction has 
been shown to be productive of total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
paranoid-type schizophrenic reaction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  All relevant facts have been 
properly developed.  


I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with a paranoid-type schizophrenic reaction.  In 
August 1970, the RO established service connection for a 
paranoid-type schizophrenic reaction and assigned a 100 
percent schedular evaluation for that disability.  

The report of a January 1976 VA examination for compensation 
purposes conveys that the veteran was diagnosed with 
moderately severe paranoid-type schizophrenia.  The examiner 
commented that the veteran's psychiatric disability was 
productive of moderately severe social and industrial 
impairment.  In March 1976, the RO reduced the evaluation for 
the veteran's psychiatric disability from 100 to 70 percent.  

The report of a September 1980 VA examination for 
compensation purposes reflects that the veteran was diagnosed 
with a moderately severe paranoid-type schizophrenic 
reaction.  The examiner commented that the veteran's 
psychiatric disability was productive of moderately severe 
social and industrial impairment.  In December 1980, the RO 
reduced the evaluation for the veteran's psychiatric 
disability from 70 to 50 percent disabling.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 50 percent 
disability evaluation is warranted for a paranoid-type 
schizophrenic reaction which is productive of occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9203 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

A December 1997 VA hospital summary indicates that the 
veteran was admitted upon a physician's emergency certificate 
which described the veteran as a danger to himself and 
others.  The veteran's wife reported that the veteran had 
exhibited bizarre and paranoid behavior; had threatened to 
burn his house down; and had been non-compliant with his 
medications due to voices which instructed him not to take 
the medication.  The veteran complained of auditory 
hallucinations and a feeling that people were out to get him.  
He believed that he could talk to God.  He denied current 
suicidal and homicidal ideation.  Upon admission, treating VA 
psychiatric personnel observed that the veteran was oriented 
to time and place; was uncooperative, extremely agitated, and 
hostile; refused to answer questions; cursed; and exhibited 
poor personal hygiene.  During the course of his 
hospitalization, the veteran was restrained and secluded due 
to his belligerent and threatening behavior towards the 
staff.  The veteran was prescribed Lithium.  Upon discharge, 
the veteran was observed to be occasionally verbally hostile 
and no longer paranoid or subject to hallucinations.  The 
veteran was diagnosed with a schizoaffective disorder.  A 
current Global Assessment of Functioning (GAF) score of 50 
was advanced.  

In his January 1998 claim, the veteran advanced that he had 
been unable to work since September 1993 when he lost his 
United States Postal Service job as a result of his 
psychiatric disability.  A January 1998 VA hospital summary 
states that the veteran complained that he saw little demons' 
shadows and his neighbors were trying to hurt him.  He 
reported that he had not taken his medication as someone was 
trying to poison him and had been using cocaine since his 
last VA hospitalization.  He reported that he wanted to jump 
off of a bridge.  He denied current suicidal or homicidal 
ideation.  On admission, the veteran was observed to be 
euphoric, loud, and agitated and to use profane and abusive 
language.  During his hospitalization, the veteran was 
uncooperative in both during interviews and while attending 
groups.  He inconsistently attended activities.  The veteran 
was diagnosed with a schizoaffective disorder and cocaine 
abuse.  A GAF score of 50 was advanced.  

At a March 1998 VA examination for compensation purposes, the 
veteran complained of psychotic symptoms including auditory 
and visual hallucinations even upon compliance with his 
prescribed medications.  He reported that he lived alone in a 
house which he was restoring.  On examination, the veteran 
was observed to be fully oriented, "quite" paranoid, dirty, 
and disheveled.  He exhibited a somewhat flattened affect; 
slightly pressured speech; somewhat impaired judgment and 
insight; and no evidence of delusions or ideas of reference.  
The veteran was diagnosed with a schizoaffective disorder and 
cocaine abuse by history.  A GAF score of 60 was advanced.  

A July 1998 VA hospital summary notes that the veteran was 
admitted on an order of protective custody.  Upon admission, 
the veteran was verbally abusive and threatening to the 
emergency room physician.  During the course of his 
hospitalization, the veteran complained of auditory 
hallucinations.  He was observed to be very difficult; to 
frequently "snap" and yell at the staff; and to refuse to 
participate in most ward activities.  The veteran was again 
diagnosed with a schizoaffective disorder and cocaine abuse.  
The treating VA physician commented that the veteran's 
cocaine abuse exacerbated his psychiatric disorder.  A GAF 
score of 40 was advanced.  
In his December 1998 notice of disagreement, the veteran 
advanced that an increased evaluation was warranted for his 
psychiatric disorder as the Social Security Administration 
(SSA) had rated it as 100 percent disabling.  At a January 
1999 VA examination for compensation purposes, the veteran 
became loud, profane, and verbally abusive.  He left without 
completing the examination.  

A March 1999 VA hospital summary relates that the veteran was 
admitted on a physician's emergency certificate due to 
auditory hallucinations.  He was reported to have refused to 
take his medication; to have threatened to burn his house and 
a neighbor's house down; to have nailed his door shut; and to 
believe that his neighbors tore down his fence.  Upon 
admission, the veteran complained of hearing voices telling 
him to hurt people and feeling suicidal.  On initial mental 
status examination, the veteran was observed to be oriented 
to person, lethargic, and cooperative.  He exhibited an 
irritable and depressed mood; a flat affect; loud and 
coherent speech; and intact memory and knowledge.  He was 
diagnosed with a schizoaffective disorder.  A GAF score of 64 
was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
psychiatric disability has been shown to be manifested by 
chronic auditory and visual hallucinations; paranoid 
ideation; intermittent suicidal ideation; a lack of 
orientation to time and place; aggressiveness; repeated 
threats to commit arson; hostility towards treating and 
examining VA psychiatric personnel; noncompliance with his 
prescribed medication and treatment; and inattention to 
personal hygiene and appearance.  The veteran's psychiatric 
disorder has necessitated multiple involuntary 
hospitalizations.  The Board finds that the veteran's 
psychiatric symptomatology clearly merits at least a 70 
percent evaluation.  While acknowledging that the veteran has 
exhibited GAF scores ranging from 40 to 64 following his 
multiple hospitalizations, the Board finds that the veteran's 
service-connected psychiatric disability picture most 


closely approximates the criteria for a 100 percent schedular 
evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 
(1999).  


ORDER

A 100 percent schedular evaluation for a paranoid-type 
schizophrenic reaction is granted subject to the laws and 
regulations applicable to the payment of monetary benefits.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

